Citation Nr: 1417779	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of anterior cruciate ligament and meniscal of the right knee with degenerative joint disease. 

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In the June 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the current severity of his service-connected bilateral knee disorders.  

The Veteran underwent a VA examination in August 2012, however, such examination is inadequate for rating purposes.  In this regard, with respect to range of motion testing, the examiner indicated that the Veteran's left knee flexion was limited to 70 degrees; however, upon repetitive-use testing, the examiner found that flexion increased from 70 to 90 degrees.  However, the examiner diagnosed left knee ankylosis, and noted that the Veteran had "severe limitation of motion" of the left knee.  Moreover, the examiner concluded that the Veteran's limitation of motion of the left knee was far in excess of what he expected to see, considering the benign x-ray.  The examiner's conclusions appear to be in contrast with the limitation of motion findings for the left knee demonstrated on examination.  The examiner also noted that the Veteran did not want to perform any ligament testing; thus, the examiner did not evaluate the stability of the knees.    

The record does not contain sufficient evidence to rate the Veteran's bilateral knee disorders.  Accordingly, the Veteran must be scheduled for another VA examination to determine the current severity of his service-connected bilateral knee disorders.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2013).   

In addition, during the aforementioned examination the Veteran reported that he received treatment for his service-connected knee disorders from S.T., M.D. in 2009.  The most recent private treatment record of record is dated in March 2007. Therefore, the RO must obtain private treatment records identified by the Veteran dated in March 2007 to the present, and associate them with the record.  38 U.S.C.A. § 3.159(c)(1) (2013).  

Finally, the record does not contain any VA outpatient treatment records.  The Board, however, notes that a notation of "CAPRI" was marked in pencil next to the remand instructions in the June 2012 Board decision.  Such notation suggests that the Veteran may have outstanding VA records that are available, and located in the CAPRI program, but have not been associated with the record.  As the aforementioned VA treatment records are potentially relevant to the issues on appeal, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete VA outpatient treatment records, as well as private treatment records from S.T., M.D., from March 2007 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded a VA examination to determine the current severity of his service-connected right and left knee disorders.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by these records.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must conduct full range of motion studies on the service-connected right and left knee disorders.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and/or left knee disorders.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right and/or left knee, and if so, whether it is slight, moderate, or severe.

A complete rational for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, to include failure to comply with testing as necessary to adequately rate the claims on appeal, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

